Campbell, J.,
delivered the opinion of the court.
The garnishee was the debtor of Mrs. McLaughlin, and not of her husband, because it was on her credit and by her means that the contract was made and performed; and, although her husband did part of the work, and directed all of it, that did not deprive her of her right to claim pay for the performance of the contract she had made,, and given security to perform, and *688which, but for her, would not have been made, and which was fulfilled chiefly by her credit and means. Hamilton v. Booth, 55 Miss. 60.
Judgment affirmed.